Citation Nr: 0914085	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2007, the Board granted 
service connection for COPD, secondary to the Veteran's 
service-connected residuals of spontaneous pneumothorax.  The 
Board remanded the issue of entitlement to an increased 
evaluation for residuals of spontaneous pneumothorax, 
currently evaluated as 10 percent disabling, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  


FINDING OF FACT

In correspondence received in April 2009, the Veteran's 
representative withdrew the Veteran's appeal for an increased 
evaluation for residuals of spontaneous pneumothorax.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to an 
increased evaluation for residuals of spontaneous 
pneumothorax, currently evaluated as 10 percent disabling, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In correspondence received in April 2009, the Veteran's 
representative withdrew the Veteran's appeal to the Board 
concerning the issue of entitlement to an increased 
evaluation for residuals of spontaneous pneumothorax.  

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to an increased evaluation for residuals 
of spontaneous pneumothorax, currently evaluated as 10 
percent disabling.  Accordingly, it is therefore dismissed.


ORDER

The issue on appeal of entitlement to an increased evaluation 
for residuals of spontaneous pneumothorax, currently 
evaluated as 10 percent disabling, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


